DETAILED ACTION
Election/Restrictions
	Applicant did not elect an invention as required by the requirement of 12/30/20. Instead, Applicant amended all claims to method claims that Applicant asserts obviate the requirement (Reply of 3/30/21). The amended claims, however, are further limiting only to Group II of the requirement, and distinct from Groups I and III. Thus, Applicant’s reply and amendments are effectively an election of Group II, which is now represented by Claims 1-20. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. For example, the “Publications of Kiev Sports Medicine University by Beregovog, V.Y., or Dushanin, S.A. (1986)” that are mentioned in the specification have not been provided on record for review, thus not considered.
	

Claim Objections
Claims 19-20 are objected to because of the following informalities:  1) “session targets to be performed” should be corrected. Targets are reached (etc.), not performed. Sessions are performed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) Regarding Claims 5 and 16, a person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession or had practiced a method where an aerobic condition is derived from an ECG index parameter and then it is compared to the ECG derived aerobic threshold and it is also used to determine the initial target value. The original disclosure is limited to determining an anaerobic threshold from ECG. There is simply no mention of the claimed comparison and metrics and determinations. Thus, Claims 5 and 16 fail the written description requirement. Dependent claim 6, does not remedy the above as it only adds more unsupported metrics.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.

1) Regarding Claims 1, 14, 19, in the second clause of the body of the claim, “the detected ECG bio-signal data” lacks clear antecedent basis.
	2) Regarding Claims 1 and 19, the passive claiming of “is derived” in the last clause of the claim, is unclear as to whether it is a step, an intended result, an intended use, or an otherwise optional limitation. An undisputable method claim has clauses that are designated by a present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 F.3d 1566, 1572 (Fed. Cir. 1994). Also see Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986), requiring active positive steps for a method to be definite. 
	3) Regarding Claims 14 and 19, “the state” (clause 3 of the body) lacks clear antecedent basis. Is that the same or different than the “functional state” recited before?
When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
	4) Regarding Claims 1, 14 and 19, it is not clear whether the “an ECG assessment” of the “processing” clause, is the same or different than the “an electrocardiogram (ECG) assessment” of the preceding “detecting” clause. Furthermore, it is not clear which of the two, “the ECG assessment” (of the third clause) refers to. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential. 
	5) Regarding Claim 18, “preferred” is relevant and subjective, rendering the scope of the claim unclear.
	
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of claims 8 and 12 of U.S. Patent No. US 10470703 in view of US 20130178335 by Lin
Regarding Claims 1, 14 and 19, all limitations are clearly met by each of Claims 2 and 12 of the patent, except for an initial value of the intensity target is derived from the ECG assessment (if that is to be construed as a positively recited step- otherwise, all limitations are met). Nevertheless, it is well known in the art to derive an initial HR target for training based on ECG, as evidenced by Lin (e.g. par. 21, 23: ECG derived initial target HR). Therefore, it would have been prima facie obvious to incorporate setting an initial HR (and, thus intensity) target based on ECG in a method according to the teaching of the patent, as taught by Lin, as this would only amount to a selection among well known, limited and equivalent mechanism to predictably select on initial target intensity for the training session, and furthermore this would provide a target tailored for the specific user, thus being more user appropriate and safe to attain. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792